I concur in the result of the opinion of Mr. Justice Stukes, in this case. *Page 471 
As I view the first question submitted by the appellant, the only difference in the statute law governing appeals from a Probate Court to a Court of Common Pleas such as in this case, existing at the time of this appeal, and the appeals in the cases cited in the opinion of Mr. Justice Stukes (Fultzv. McKnight, 125 S.C. 115, 118 S.E. 37, and Boggs-TateCo. v. Bishop, 149 S.C. 69, 146 S.E. 677) is in Section 231 of the Code. It is pointed out in the main opinion that the important effect of the amendment was to relieve the appellant of the burden and expense of procuring a certified copy of the record and filing it in the appellate court. Instead, it was made the duty of the Probate Court to file the originals comprising the record, which would constitute the return to the appellate court. And it was further pointed out that the originals comprising the record must be filed in the appellate court within thirty days after the filing in the Probate Court of notice and grounds of appeal, and if not so filed, that the filing thereof may be compelled by attachment.
The main opinion further points out that there is no penalty upon the appellant for the failure of the Probate Judge to perform his duty under the statute, and that the failure of the Probate Judge to file the original papers in this case in the appellate court was a mere oversight; that when the situation was brought to the attention of the Probate Judge he immediately filed all necessary papers during the course of the argument of a motion to dismiss the appeal. The main opinion then reaches the conclusion that in view of the amended Section 231 of the Code, the cases above referred to are no longer controlling.
When we consider the fact that Sections 230 and 231 of the Code have always been construed together, and that Section 234 was left intact when Section 231 was amended, the only effect of the amendment of Section 231 of the Code was to relieve the appellant of the duty of having certified copies of the record made and filed in the Circuit Court; and fixing a definite time limit within which the Probate Judge should file the original papers. It seems to me that the main opinion *Page 472 
fails to give weight to a very significant portion of the amended statute wherein it is provided that should the Probate Judge fail to file the record as required, "such return may be compelled by attachment". The sentence from the statute just quoted would have no place therein unless it was intended to devolve the duty on the appellant to take proper action to compel the filing of the record if thirty days elapsed after notice of appeal and the record in the Probate Court had not been filed in the appellate court, by the Probate Judge, because the appellant necessarily had the right under the general law to proceed by mandamus if the Probate Judge refused to file the record upon the matter being called to his attention. In other words, I think that when there was inserted in the statute as amended the sentence "such return may be compelled by attachment", it was the intendment of the Legislature to place on the appellant the duty of seeing that the Probate Judge filed the record in the appellate court, and that such appellant could not rely merely upon the (sometimes violent) presumption that an official would perform his duty. It is my opinion that the cited cases are apposite, especially in view of the admitted fact that several terms of the Court of Common Pleas for Greenville County were convened and held prior to the appellant's undertaking to call this case for trial, and, of course, prior to the filing of the original record of the Probate Court in the Court of Common Pleas. I think that no duty was cast on the appellant to take any action until thirty days after the filing of notice of appeal had elapsed and the Probate Judge had failed to file the originals of the records. It was only thereafter, and within a reasonable time, that the appellant was compelled to take action by calling it to the attention of the judge of Probate that he had not filed the record in the Circuit Court, and in case of his refusal to do so, that then the duty devolved on the appellant to bring the necessary action to compel the filing thereof by the Judge of Probate.
I think, however, the foregoing notwithstanding, that the trial Judge properly refused the motion of appellant here to *Page 473 
dismiss the appeal of the appellants from the Probate Court to the Court of Common Pleas in that no notice of a motion to dismiss the appeal was given to the adverse party; and at the time the motion to dismiss the appeal was made, the moving parties did not produce attested copies of the record of the proceedings in the Probate Court as provided for by Section 234 of the Code of 1942, which Section is quoted in the main opinion.